    Case 4:19-cv-00894-ALM-CAN Document 72 Filed 07/28/20 Page 1 of 1 PageID #: 298




                              United States District Court
                                      EASTERN DISTRICT OF TEXAS
                                          SHERMAN DIVISION

      CRAIG CUNNINGHAM                                §
                                                      §   Civil Action No. 4:19-CV-894
      v.                                              §   (Judge Mazzant/Judge Nowak)
                                                      §
      UPWELL HEALTH, LLC, ET AL.                      §

                      MEMORANDUM ADOPTING REPORT AND
               RECOMMENDATION OF UNITED STATES MAGISTRATE JUDGE

            Came on for consideration the report of the United States Magistrate Judge in this action,

     this matter having been heretofore referred to the Magistrate Judge pursuant to 28 U.S.C. § 636.

     On July 2, 2020, the report of the Magistrate Judge (Dkt. #63) was entered containing proposed

     findings of fact and recommendations that Plaintiff Craig Cunningham’s claims against

     Defendants Upwell Holding, Inc. and Upwell Health, LLC be dismissed without prejudice

     under Federal Rule of Civil Procedure 4(m).

            Having received the report of the United States Magistrate Judge, and no objections

     thereto having been timely filed, the Court is of the opinion that the findings and

     conclusions of the Magistrate Judge are correct and adopts the Magistrate Judge’s report

     as the findings and conclusions of the Court.
.
            It is therefore ORDERED that Plaintiff’s claims against Defendants Upwell Holding, Inc.

     and Upwell Health, LLC are DISMISSED WITHOUT PREJUDICE.


            IT IS SO ORDERED.
            SIGNED this 28th day of July, 2020.




                                          ___________________________________
                                          AMOS L. MAZZANT
                                          UNITED STATES DISTRICT JUDGE
